PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JAMES ADOLPH CAMPBELL,                
              Petitioner-Appellant,
                v.
                                               No. 04-2
MARVIN POLK, Warden, Central
Prison, Raleigh, North Carolina,
               Respondent-Appellee.
                                      
           Appeal from the United States District Court
      for the Middle District of North Carolina, at Durham.
               William L. Osteen, District Judge.
                         (CA-00-680-1)

                     Argued: March 14, 2006

                     Decided: May 10, 2006

    Before WILKINSON and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Senior Judge Hamilton joined. Judge Michael wrote a sepa-
rate opinion concurring in part and concurring in the judgment.


                           COUNSEL

ARGUED: Milton Gordon Widenhouse, Jr., RUDOLF, WIDEN-
HOUSE & FIALKO, Chapel Hill, North Carolina, for Appellant.
Edwin William Welch, Special Deputy Attorney General, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Caro-
2                          CAMPBELL v. POLK
lina, for Appellee. ON BRIEF: William L. Livesay, Graham, North
Carolina, for Appellant. Roy Cooper, North Carolina Attorney Gen-
eral, Raleigh, North Carolina, for Appellee.


                               OPINION

WILKINSON, Circuit Judge:

   Petitioner James Campbell was convicted by a North Carolina jury
of first-degree murder, two counts of first-degree rape, kidnapping,
armed robbery, and the burning of personal property. He was sen-
tenced to death for the murder conviction. The state courts rejected
both his arguments on direct appeal and his subsequent request for
collateral relief. Campbell now brings a federal habeas petition under
28 U.S.C. § 2254 (2000), challenging his convictions and sentence.
We have reviewed his claims with care and find them to be without
merit. We therefore affirm the district court’s dismissal of his petition.

                                    I.

   On September 11, 1992, the body of Katherine Price was found in
a field in Rowan County, North Carolina. Price had sustained twenty-
two knife wounds to her neck. Five days later, North Carolina police
officers arrested James Campbell for the murder. He confessed, and
directed the police to various pieces of physical evidence, including
the knife used to kill Price.

   Campbell’s confession to police was both extensive and specific.
He admitted to the following: Campbell initially met Price on Sep-
tember 8, 1992. On this day, he was searching for a weapon to kill
himself and his ex-girlfriend, Tina Cline, whom he had raped two
days earlier. The next morning, Price saw Campbell walking on the
street, and she offered him a ride. He accepted her invitation. While
she was driving, he placed a knife to her throat and forced her to a
secluded area. Campbell concluded that he would kill Price because
he "couldn’t leave the girl there and [he] couldn’t take her with
[him]." He asked her to have sex with him, and although she allegedly
agreed, he explained that under the circumstances "you could call it
rape."
                          CAMPBELL v. POLK                            3
   After raping her twice, Campbell began choking Price in her car
with such strength that one of his thumbs went numb. He then
switched to strangling Price with a piece of her shirt. This, however,
proved inadequate to kill Price, as her shirt ripped and she was still
breathing. Campbell thus removed Price from the vehicle, placed her
where her body was later discovered, and "took [his] knife and
stabbed her in the side of her throat. [He] sat and watched the blood
come out of her throat and she was still moaning and groaning. [He]
stabbed her many more times because [he] wanted her to die." Price
finally succumbed. Campbell then took Price’s car and continued his
search for a gun. In the evening, he visited Teresa Allman, a woman
with whom he had carried on a relationship since July. They drove to
where Campbell had left Price’s car, and he set it ablaze. Later, in the
presence of police, Campbell confessed that he killed Price because
he had been unable to kill Cline.

   On October 26, 1992, Campbell was indicted on several counts
stemming from Price’s murder. He was charged with first-degree
murder, see N.C. Gen. Stat. § 14-17 (1986 & Supp. 1991), two counts
of first-degree rape, see id. § 14-27.2(a)(2), first-degree kidnapping,
see id. § 14-39, the burning of personal property, see id. § 14-66, and
armed robbery, see id. § 14-87. A jury trial was held beginning in
May 1993.

   At trial, the state introduced substantial evidence of Campbell’s
guilt, in addition to his confession to police. A doctor testified that
stab wounds to Price’s neck caused her death, and that blood found
on Price matched Campbell’s blood and her own. Campbell’s brother-
in-law testified that Campbell told him both that he killed an innocent
person, and that he needed to dispose of his knife and tennis shoes.
Teresa Allman averred that she was with Campbell when he burned
a car, and that, after he was arrested, he admitted to her that he had
killed a girl. Campbell’s former girlfriend, Tina Cline, asserted that
three days before Campbell killed Price, he had forced Cline to drive
to a wooded area and had raped her there. Cline further testified that
she had not gone to the police out of fear of Campbell. Finally, three
other women testified about prior crimes that Campbell had commit-
ted against them. He had kidnapped one of them, and raped the other
two.
4                         CAMPBELL v. POLK
   Campbell testified at trial that he did not murder Price. He claimed
that he had previously confessed to killing her to protect Allman, who
actually committed the murder. According to Campbell, on the day of
the murder he drove with Price to an area where he often took All-
man, and the two had consensual sex. Allman subsequently arrived on
the scene, saw the two of them together, and killed Price in a jealous
rage. Campbell further declared that he had neither raped nor kid-
napped the three women who testified for the prosecution about
Campbell’s prior crimes.

    On June 29, 1993, the jury convicted Campbell on all counts. A
sentencing hearing was held from June 29 to July 8. At the hearing,
six witnesses testified for Campbell. Campbell and his two sisters tes-
tified, inter alia, about his abusive childhood. A former employer dis-
cussed Campbell’s good work habits, and Allman described his
capacity to love. Finally, Dr. Robert Rollins opined extensively on
Campbell’s mental state. The prosecution, in addition to the evidence
presented at the guilt phase, introduced the testimony of two more
women who had been accosted by Campbell. Campbell had put scis-
sors to the throat of one, and had taken the other to a field, tied her
to a tree, and abandoned her.

   The jury recommended that Campbell be sentenced to death. It
found four aggravating circumstances: that Campbell was previously
convicted of four felonies involving the use or threat of violence, see
N.C. Gen. Stat. § 15A-2000(e)(3) (1988), that he murdered Price to
avoid arrest, see id. § 15A-2000(e)(4), that the murder was committed
while Campbell was engaged in rape and kidnapping, see id. § 15A-
2000(e)(5), and that the murder "was especially heinous, atrocious, or
cruel," id. § 15A-2000(e)(9).

   At least one juror determined that a statutory mitigating circum-
stance was present, namely, that the murder was committed while
Campbell "was under the influence of mental or emotional distur-
bance." Id. § 15A-2000(f)(2). Also, at least one juror found two non-
statutory mitigating circumstances: that Campbell was "emotionally
neglected and ha[d] chronic feelings of deprivation, inadequacy and
anger," and that Campbell had "a history of substance abuse which
began at a very early age as a consequence of a lack of supervision
and a lack of family structure." All the jurors concluded, however,
                           CAMPBELL v. POLK                             5
that the aggravating circumstances outweighed any mitigating ones,
and were sufficiently substantial to call for the death penalty.

   The trial court accepted the jury’s recommendation, and sentenced
Campbell to death for first-degree murder. It also sentenced him to
life imprisonment for each of the two counts of rape, thirty years for
kidnapping, forty years for armed robbery, and ten years for the burn-
ing of personal property. The Supreme Court of North Carolina
affirmed Campbell’s convictions and sentences on direct appeal. See
State v. Campbell, 460 S.E.2d 144, 163 (N.C. 1995), cert. denied, 516
U.S. 1128 (1996).

   On December 18, 1996, Campbell filed a motion for appropriate
relief in North Carolina Superior Court (the MAR court). An evidenti-
ary hearing was held over six days in August 1997. On March 22,
1999, the MAR court issued a written order rejecting Campbell’s
motion, and the Supreme Court of North Carolina denied certiorari.
See State v. Campbell, 543 S.E.2d 137 (N.C. 2000).

   On July 19, 2000, Campbell filed a petition for a federal writ of
habeas corpus pursuant to 28 U.S.C. § 2254 (2000). A magistrate
judge recommended that the district court reject all of Campbell’s
claims. The district court accepted this recommendation, and dis-
missed Campbell’s petition. Campbell appealed, and we granted a
certificate of appealability. See id. § 2253(c). He now makes six argu-
ments, challenging aspects of both the guilt and sentencing phases of
his trial. We will examine each of his claims in turn, but first set forth
the appropriate standard of review.

                                   II.

   Under the Antiterrorism and Effective Death Penalty Act
(AEDPA), we review state court decisions under "a highly deferential
standard." Bell v. Cone, 543 U.S. 447, 455 (2005) (per curiam). If a
state court has adjudicated a petitioner’s claim on the merits, we can
only grant habeas relief in two circumstances.

  First, we can grant the writ if the state adjudication "resulted in a
decision that was contrary to, or involved an unreasonable application
6                          CAMPBELL v. POLK
of, clearly established Federal law, as determined by the Supreme
Court of the United States." 28 U.S.C. § 2254(d)(1). Clearly estab-
lished federal law consists of the Supreme Court’s holdings, not its
dicta, at the time of the relevant state decision. Williams v. Taylor,
529 U.S. 362, 412 (2000). A state decision is "contrary to" clearly
established Supreme Court precedent if it "applies a rule that contra-
dicts the governing law set forth" by the Supreme Court or if it "con-
fronts a set of facts that are materially indistinguishable from a
decision of [the Supreme] Court and nevertheless arrives at a result
different from [its] precedent." Id. at 405-06. Alternatively, a state
court’s adjudication involves an "unreasonable application" of federal
law if it "identifies the correct governing legal principle from [the
Supreme] Court’s decisions but unreasonably applies that principle to
the facts of the [particular] case." Id. at 413. That the state decision
was incorrect or erroneous is insufficient to warrant relief; it must be
objectively unreasonable. See Wiggins v. Smith, 539 U.S. 510, 520-21
(2003). "In assessing the reasonableness of the state court’s applica-
tion of federal law, the federal courts are to review the result that the
state court reached, not whether its decision was well reasoned." Wil-
son v. Ozmint, 352 F.3d 847, 855 (4th Cir. 2003) (internal quotation
marks and alterations omitted).

   Second, we can authorize relief if the state adjudication "resulted
in a decision that was based on an unreasonable determination of the
facts in light of the evidence presented in the State court proceeding."
28 U.S.C. § 2254(d)(2). "Thus we presume the [state] court’s factual
findings to be sound unless [petitioner] rebuts the ‘presumption of
correctness by clear and convincing evidence.’" Miller-El v. Dretke,
125 S. Ct. 2317, 2325 (2005) (quoting 28 U.S.C. § 2254(e)(1)). Keep-
ing in mind these deferential standards, we turn to Campbell’s sub-
stantive claims.

                                  III.

  Campbell first argues that the state failed to provide him with evi-
dence favorable to him, in violation of Brady v. Maryland, 373 U.S.
83, 87 (1963).

                                   A.

   Campbell contends that the state did not furnish him with witness
statements that would have supported his theory that Teresa Allman
                           CAMPBELL v. POLK                            7
committed Price’s murder. First, a police report shows that Allman
gave inconsistent statements to law enforcement — she did not ini-
tially tell them about her involvement in burning Price’s car. It is
Campbell’s position that this report would have helped impeach All-
man’s testimony. Second, Price’s grandmother indicated that Price
might have wanted to leave her boyfriend, and her boyfriend gave a
prior statement that was not identical to his trial testimony. Campbell
believes that this evidence bolsters his theory that his sexual inter-
course with Price was consensual. Third, two individuals told police
that they sometimes noticed vehicles driving near the location of
Price’s murder, which, Campbell claims, shows that the area was
well-traveled and that Allman may have gone there in search of him.
Fourth, Campbell alleges the state did not submit to the defense a
statement by Ada Teal, one of the women who testified that Campbell
had previously raped her. Campbell has not pointed us to a copy of
Teal’s prior statement in the record. The MAR court rejected Camp-
bell’s Brady claim on the merits.

                                   B.

   "[T]he suppression by the prosecution of evidence favorable to an
accused upon request violates due process where the evidence is
material either to guilt or to punishment, irrespective of the good faith
or bad faith of the prosecution." Brady, 373 U.S. at 87. Both impeach-
ment evidence and exculpatory evidence "fall[ ] within the Brady
rule." United States v. Bagley, 473 U.S. 667, 676 (1985). Evidence is
material "if there is a reasonable probability that, had the evidence
been disclosed to the defense, the result of the proceeding would have
been different." Kyles v. Whitley, 514 U.S. 419, 433-34 (1995) (inter-
nal quotation marks omitted). When reviewing for materiality, courts
examine the cumulative impact of all the undisclosed evidence, and
do not consider evidence item by item. Id. at 436.

   Even if we assume the evidence Campbell has now presented was
actually suppressed by the state, it is not an unreasonable application
of Brady to conclude that Campbell has failed to prove materiality.
Considering the collective impact of the evidence, it could not "rea-
sonably be taken to put the whole case in such a different light as to
undermine confidence in the verdict." Kyles, 514 U.S. at 435. To
begin with, there is extensive evidence of Campbell’s guilt. He gave
8                           CAMPBELL v. POLK
a lengthy and highly detailed confession to the police prior to chang-
ing his story and implicating Allman. He also confessed to several
other people, including his brother-in-law, his ex-girlfriend, and All-
man. And he guided the police to physical evidence of the crime,
including the knife used to kill Price. See Campbell, 460 S.E.2d at
148-49.

    In addition, the allegedly undisclosed evidence would have pro-
vided little, if any, independent support to Campbell’s defense. The
police report showing that Allman gave inconsistent statements had
little impeachment value, because Allman admitted on the stand that
she did not initially tell police the whole truth. Furthermore, the state-
ments indicating Price might have wanted to break things off with her
boyfriend or that cars sometimes traveled near the murder scene were
at most tangentially relevant. The jury would have had to pile infer-
ence upon inference for this evidence to make Campbell’s theory of
the case — that Allman committed the murder — more credible.
Finally, Campbell has not described the content of Teal’s prior state-
ment, so we can only speculate whether it had any impeachment
value. Even if it did, three other women also described how Campbell
had previously assaulted them.1

   In sum, the evidence of Campbell’s guilt was strong, and the evi-
dence allegedly withheld would have aided the defense only mini-
mally, if at all. It is, to say the least, not unreasonable to conclude that
the allegedly undisclosed evidence falls short of raising a reasonable
probability that the outcome of the trial would have been different.
See Kyles, 514 U.S. at 433-34.
    1
    Campbell also argues that the state failed to give the defense a taped
statement by his brother-in-law suggesting that Campbell was suicidal,
"crazy," and "sick." He believes these comments would have led his
counsel to put on a diminished capacity defense instead of the defense
that Allman committed the murder. As the MAR court found, this tape
was given to the defense at trial, and Campbell’s lawyers had time to
review it. It was thus not suppressed by the state. And even if it was,
there is little likelihood that Campbell’s counsel would have decided to
put on a diminished capacity defense as a result of his brother-in-law’s
conversation with police.
                          CAMPBELL v. POLK                            9
                                  IV.

   Campbell next contends that his convictions should be overturned
because Richard Locklear, one of his trial lawyers, had a conflict of
interest that violated his Sixth Amendment rights.

                                  A.

    Campbell’s conflict claim concerns Locklear’s relationship with
James Dooley, his law partner at the time of Campbell’s trial. At trial,
Ada Teal testified that Campbell kidnapped and raped her in June
1982. Teal reported the incident to the police, and Campbell was
criminally charged. Dooley was an assistant district attorney in 1982,
and he signed the document dismissing the charges against Campbell.
Campbell now believes that Locklear should have called Dooley as
a witness at his trial. According to Campbell, Dooley would have tes-
tified that Teal was reluctant to move forward with the case, which
could have bolstered the defense’s theory that Teal had consensual
sex with Campbell. Campbell alleges that Locklear refused to call
Dooley because of their relationship as law partners.

   This potential conflict was addressed at Campbell’s trial. Locklear
discussed the matter with Campbell, and they concluded that any con-
flict would not adversely affect Locklear’s performance. As a caution-
ary matter, however, Locklear filed a motion to withdraw with the
trial court, and a hearing was held. At the hearing, the state informed
the court that it did not plan to call Dooley as a witness. Campbell
then explained that he knew of the potential conflict, and had no prob-
lem keeping Locklear as his counsel. The court thus allowed Locklear
to remain Campbell’s attorney. Locklear later testified before the
MAR court that he thought that the only party that would have been
adversely affected by his relationship with Dooley was the state,
because it might have been reluctant to call Dooley knowing he was
Locklear’s law partner.

   The MAR court found that Campbell’s conflict claim was proce-
durally defaulted. The court also concluded that it failed on the mer-
its, because, inter alia, Campbell did not demonstrate that the alleged
conflict "adversely affected the adequacy of his representation."
10                         CAMPBELL v. POLK
                                   B.

   Assuming Campbell did not procedurally default this claim, the
MAR court’s adjudication on the merits was not an unreasonable
application of Supreme Court precedent. "[I]t is clearly established
that the [Sixth Amendment] right to effective assistance includes the
right to representation free from conflicts of interest." Rubin v. Gee,
292 F.3d 396, 401 (4th Cir. 2002) (citing Cuyler v. Sullivan, 446 U.S.
335, 348-50 (1980)). To establish a violation of this right, "a defen-
dant who raised no objection at trial must demonstrate that an actual
conflict of interest adversely affected his lawyer’s performance." Sul-
livan, 446 U.S. at 348. Unlike those ineffective assistance claims gov-
erned by Strickland v. Washington, 466 U.S. 668, 687 (1984),
prejudice is presumed if a defendant meets the Sullivan test, id. at
692.

   Even if it is clearly established that Sullivan applies to the conflict
presented here, see Mickens v. Taylor, 535 U.S. 162, 174-75 (2002),
Campbell has not shown that the conflict "adversely affected [Lock-
lear’s] performance." Sullivan, 446 U.S. at 348. It is entirely reason-
able to conclude that Locklear declined to call Dooley to testify
because he felt that it was in Campbell’s best interest to keep Dooley
off the stand, not because Dooley was his law partner. To be sure,
Dooley had suggested that it was his recollection — looking back
over ten years — that Teal was reluctant to move forward with the
case against Campbell. But the document Dooley signed actually dis-
missing the charges indicates that they were dismissed because
Campbell was serving a thirty-year sentence in South Carolina. It
made no mention of Teal’s alleged hesitancy to prosecute. Dooley
further testified before the MAR court that he believed the case was
dismissed mainly because of Campbell’s lengthy prison time. He also
asserted that he did not remember ever talking with Teal, that he may
have only learned about the facts of her case from police officers, and
that he had no written records documenting her reluctance. Calling
Dooley to testify would thus inevitably have highlighted Campbell’s
extended term of incarceration, and drawn even more attention to
damaging conduct for which Campbell was not being tried. Locklear
could conclude that these negative factors far outweighed whatever
aid Dooley’s equivocal testimony might have offered.
                          CAMPBELL v. POLK                           11
   We also note that Locklear proceeded with care in dealing with this
potential conflict. He first discussed it with Campbell, and went so far
as to bring it to the trial judge’s attention so that a hearing could be
held on the matter. Campbell was repeatedly warned of the potential
conflict, and he expressly agreed to retain Locklear. Under these cir-
cumstances, it is hardly unreasonable to conclude that Locklear’s rela-
tionship with Dooley did not adversely affect his performance. See
Mickens, 535 U.S. at 168; Sullivan, 446 U.S. at 348.

                                  V.

  Campbell next asserts that his trial counsel, Locklear and Robert
Davis, provided ineffective assistance at the guilt phase of his trial.

                                  A.

   At trial, Campbell’s defense was that Teresa Allman murdered
Price. Campbell now contends that his trial counsel failed to properly
investigate and instruct him on the possibility of a "diminished capac-
ity defense" — one in which a defendant claims he does not have "the
specific intent to kill required for a first-degree murder conviction on
the basis of premeditation and deliberation." State v. Poindexter, 608
S.E.2d 761, 764 (N.C. 2005) (internal quotation marks omitted).
Campbell posits that this would have been a superior trial strategy.

   To support this claim, Campbell had Dr. John Warren, a licensed
psychologist, testify before the MAR court. Dr. Warren indicated that
Campbell may not have had the specific intent necessary to commit
first-degree murder. In addition, Robert Pelley, a family counselor,
asserted that Campbell had an "impaired ability to understand social
norms and the laws" when he murdered Price. Two defense lawyers
also testified that a diminished capacity defense fit the facts of Camp-
bell’s case. However, Dr. Robert Rollins, Campbell’s court-appointed
psychiatrist who testified at sentencing, opined before the MAR court
that Campbell did not have a diminished capacity at the time of the
murder.

   The MAR court rejected Campbell’s claim. It found that Campbell
directed his lawyers to pursue the theory that Allman murdered Price,
12                         CAMPBELL v. POLK
and that they acted reasonably in following his instructions. It also
determined that Davis and Locklear "conducted a reasonable investi-
gation prior to trial and discussed their trial strategy with defendant."
It thus held that they did not act deficiently in failing to advise Camp-
bell about the possibility of a diminished capacity defense. Finally,
the MAR court concluded that the lawyers’ performance, even if defi-
cient, did not establish prejudice.

                                   B.

   To prove ineffective assistance of counsel, a petitioner must satisfy
the familiar requirements of Strickland v. Washington, 466 U.S. 668,
687 (1984). The petitioner must initially prove that his counsel’s per-
formance was objectively unreasonable. Id. at 687-88. In undertaking
this inquiry, "[j]udicial scrutiny of counsel’s performance must be
highly deferential." Id. at 689.

     Because it may be tempting to find an unsuccessful trial
     strategy to be unreasonable, "a court must indulge a strong
     presumption that counsel’s conduct falls within the wide
     range of reasonable professional assistance; that is, the
     defendant must overcome the presumption that, under the
     circumstances, the challenged action might be considered
     sound trial strategy."

Carter v. Lee, 283 F.3d 240, 249 (4th Cir. 2002) (quoting Strickland,
466 U.S. at 689). The petitioner must also demonstrate that prejudice
resulted from counsel’s errors. To establish prejudice, he "must show
that there is a reasonable probability that, but for counsel’s unprofes-
sional errors, the result of the proceeding would have been different.
A reasonable probability is a probability sufficient to undermine con-
fidence in the outcome." Strickland, 466 U.S. at 694. We do not
believe that the MAR court unreasonably applied Strickland here.

                                   1.

  With regard to Strickland’s first prong, the MAR court could rea-
sonably conclude that trial counsel’s strategic decision to argue that
Campbell did not commit the murder — instead of pursuing a dimin-
                           CAMPBELL v. POLK                            13
ished capacity defense — was objectively reasonable. This is so, both
because counsel rationally pursued a trial strategy that was the best
option in their professional judgment, and because Campbell strongly
asserted that he wanted to employ this strategy.

   As the MAR court found, Davis began initial inquiries into mental
health issues soon after taking Campbell’s case. He conducted legal
research on a diminished capacity defense, and investigated the possi-
bility of retaining a psychologist. Davis continued researching mental
health issues after meeting with Campbell a second time, and specifi-
cally considered the possibility of advanced neurological testing. Two
months later, however, Campbell emphatically retracted his prior con-
fessions, indicating that he had made them in order to protect Allman,
the real murderer. At this point, his counsel understandably switched
gears, and did not broach the possibility of a diminished capacity
defense with Campbell. Counsel believed that Campbell’s explanation
for confessing was plausible, because Campbell enjoyed a close rela-
tionship with Allman. They also felt that the defense offered a reason-
able chance of success.2

    This new strategy further eliminated potential problems with a
defense premised on Campbell’s mental incapacity. Davis testified
before the MAR court that he had previously considered using dimin-
ished capacity defenses in Rowan County, but that local juries had
"not been quick to recognize" such a defense. Similarly, Locklear tes-
tified that raising a diminished capacity defense in front of Rowan
County jurors "would be tantamount to sticking the needle in [Camp-
bell’s] arm," and that these jurors probably would find no "better rea-
son to put him to death."
  2
   Campbell suggests that his lawyers did not meet with him enough
prior to trial, and that this made their performance objectively unreason-
able. But we have held that "there is no established minimum number of
meetings between counsel and client prior to trial necessary to prepare
an attorney to provide effective assistance of counsel." Moody v. Polk,
408 F.3d 141, 148 (4th Cir. 2005) (internal quotation marks omitted).
Under these circumstances, we cannot conclude that the fact that Camp-
bell’s counsel only met with him five times before trial made them inef-
fective.
14                         CAMPBELL v. POLK
   These concerns with a diminished capacity defense did not reflect
the hesitancies of untested counsel, as Davis and Locklear were both
experienced North Carolina lawyers. Davis had practiced law since
1950. He had been a prosecutor and a judge, and had substantial trial
experience defending all types of felonies, including murder. Locklear
had practiced since 1984, and had appreciable experience in criminal
matters. We are loathe to second-guess the state courts and seasoned
counsel on the strategies most likely to succeed in front of local
juries. On such a matter, their expertise exceeds our own.

   We further cannot fault counsel for heeding petitioner’s protesta-
tions of his own innocence. To have pursued a different tack in the
face of those assertions would have presented problems of its own.
"The reasonableness of counsel’s actions may be determined or sub-
stantially influenced by the defendant’s own statements or actions."
Strickland, 466 U.S. at 691. The trial strategy selected by Davis and
Locklear was, significantly, enthusiastically endorsed by Campbell
himself. Campbell strongly asserted that he did not commit Price’s
murder, and indicated to his lawyers that he wanted to pursue this line
of defense and testify at trial accordingly.3 At the beginning of the
trial, he signed a stipulation that expressly authorized his attorneys to
pursue this strategy. And during the trial, when his lawyers suggested
that the jury be given the option of finding him guilty of a lesser
included offense such as manslaughter, he adamantly rejected the idea
and proffered a handwritten statement directing them to have him
tried only on first-degree murder.

   Attorneys must not be lightly judged deficient when they follow
their client’s clear instructions. Doing so would place defense counsel
in a Catch-22 should the defendant be convicted. See Lovitt v. True,
403 F.3d 171, 181 (4th Cir. 2005); Frye v. Lee, 235 F.3d 897, 906-07
(4th Cir. 2000). In this case, for example, if trial counsel had refused
to follow Campbell’s instructions, employed a diminished capacity
  3
   Campbell claims that his decision to testify was not fully informed.
But the MAR court found that it "was made after extensive discussion
with trial counsel, which included a discussion of the ‘pros and cons’ of
taking the witness stand." We are bound by this factual finding since
Campbell has not rebutted it by clear and convincing evidence. See 28
U.S.C. § 2254(e)(1).
                           CAMPBELL v. POLK                           15
defense, and kept him off the stand, Campbell could argue they were
ineffective for not heeding his directions and for pursuing a doomed
course. But because counsel instead presented the desired defense and
had him testify, they now must face the claim that this too was unrea-
sonable. "We refuse to place defense lawyers in this position," Lovitt,
403 F.3d at 181, and thus "[t]he best course for a federal habeas court
is to credit plausible strategic judgments in the trial of a state case,"
Bunch v. Thompson, 949 F.2d 1354, 1364 (4th Cir. 1991).

                                   2.

   It was similarly not unreasonable for the MAR court to conclude
that Campbell was in no way prejudiced by the failure of his attorneys
to put on a diminished capacity defense. By utilizing a diminished
capacity defense under North Carolina law, a defendant calls into
question his "ability to form the specific intent to kill required for a
first-degree murder conviction on the basis of premeditation and
deliberation." Poindexter, 608 S.E.2d at 764.

   The evidence of Campbell’s premeditation and deliberation was
strong. His own previous confessions — which would have lain virtu-
ally uncontradicted before the jury if he utilized a diminished capacity
defense — plainly illustrate this fact. Moreover, Campbell’s actions
before the murder would have undercut any diminished capacity
defense. Campbell explained that he first met Price while he was
looking for a gun to kill Cline, his ex-girlfriend, and that he murdered
Price because he could not kill Cline. After he kidnapped Price and
forced her to the crime scene, Campbell "determined that he would
have to kill her because ‘he couldn’t leave the girl there and he
couldn’t take her with him.’" Campbell, 460 S.E.2d at 149. And after
he raped her the first time, Campbell "considered tying her up and
leaving her, but [he] knew she would call the police." Thus, well
before he killed Price, Campbell was both planning the murder of
another individual and mulling over in his mind what to do with
Price.

   Campbell’s conduct during and after the commission of the murder
would have further demonstrated to the jury that he had the requisite
intent. He confessed that he initially attempted to strangle Price in her
car, but this proved ineffective. He thus carried her out of the car and
16                        CAMPBELL v. POLK
laid her on the ground. He then cut her throat with his knife. But this
too did not kill her, so he "stabbed her many more times because [he]
wanted her to die." The callous and incremental way that Campbell
carried out the murder demonstrated that it did not happen in a matter
of seconds, but took some time to complete, affording him opportuni-
ties to continually reconsider his course of action. After the murder,
he attempted to dispose of various pieces of physical evidence,
divulging to his brother-in-law that he needed to discard his knife and
tennis shoes. He also torched Price’s car because he knew he "had to
get rid of [it]." A diminished capacity defense would thus hardly have
saved Campbell from his calculated decisionmaking.

   Additionally, the evidence that Campbell presented to the MAR
court of his diminished capacity was far from unequivocal. Although
Dr. Warren opined Campbell did have a diminished capacity, Dr. Rol-
lins, Campbell’s court-appointed expert, expressly disagreed with that
assessment. Since Campbell has "no constitutional right to insist on
the appointment of any particular expert," Walton v. Angelone, 321
F.3d 442, 464 (4th Cir. 2003), he could not have replaced Dr. Rollins
at trial simply because he disagreed with his opinion. Indeed, Camp-
bell’s counsel had previously attempted to substitute Dr. Rollins with
another expert, but the trial court refused to grant the request. In all
events, ample evidence demonstrated Campbell’s intent, and the
MAR court reasonably held that the questionable trial strategy of a
diminished capacity defense would not have led to a different out-
come in his case.

                                  VI.

   Campbell next claims that his lawyers were ineffective at sentenc-
ing because they failed to adequately present mitigating evidence con-
cerning his life history and mental health.

                                  A.

   Six witnesses testified for Campbell at his sentencing. Campbell’s
sister and half-sister, Sherry Harrison and Dawn Beaver, discussed
Campbell’s life history. They explained, inter alia, that their mother
drank alcohol excessively, that their mother often fought with their
various stepfathers, that Campbell began using drugs at an early age,
                          CAMPBELL v. POLK                           17
and that he loved and cared for his sisters. Campbell also testified
about his abusive and violence-plagued background. One of Camp-
bell’s former employers asserted that Campbell was a good employee,
and Allman testified about Campbell’s love for her. Finally, Dr. Rol-
lins opined that Campbell suffered from two mental disorders —
adjustment disorder and mixed personality disorder — which, along
with extensive marijuana use, impaired his ability to adjust to appro-
priate standards of behavior.

   At the evidentiary hearing before the MAR court, Campbell prof-
fered additional mitigation evidence that he alleges should have been
presented to the sentencing jury. His two sisters testified about his
childhood in greater detail, and this time his mother testified as well.
Dr. Warren observed that Campbell had four mental disorders — the
two that Dr. Rollins had indicated at sentencing plus attention deficit
disorder and cannabis dependence — that impaired his ability to form
specific intent. Robert Pelley, a family counselor, likewise opined that
Campbell might have been impaired at the time of the crime.

   The MAR court concluded that defense counsel were not ineffec-
tive at sentencing. It found that counsel discussed with Campbell the
importance of presenting to the jury his dysfunctional childhood, and
endeavored to call as many family members as possible. It also deter-
mined that while it was unclear how much time his lawyers talked
with Dr. Rollins, they were not deficient in preparing him to testify,
as he clearly explained his opinions. Finally, it held that Campbell
could not prove prejudice.

                                  B.

   Trial counsel have a duty to reasonably investigate and present mit-
igation evidence at sentencing. See Wiggins v. Smith, 539 U.S. 510,
521 (2003); Williams v. Taylor, 529 U.S. 362, 395-96 (2000); Byram
v. Ozmint, 339 F.3d 203, 209 (4th Cir. 2003). At the same time, how-
ever, "Strickland does not require counsel to investigate every con-
ceivable line of mitigating evidence no matter how unlikely the effort
would be to assist the defendant." Wiggins, 539 U.S. at 533. In deter-
mining prejudice from a failure to present mitigation evidence, "we
reweigh the evidence in aggravation against the totality of available
18                         CAMPBELL v. POLK
mitigating evidence." Id. at 534; see also Lovitt, 403 F.3d at 181
(same). We will address each prong of Strickland in turn.

                                   1.

   The MAR court could reasonably conclude that Davis and Lock-
lear adequately investigated and set forth evidence of Campbell’s
background and mental health. First, trial counsel did not act defi-
ciently in presenting Campbell’s life history. As the MAR court
found, they discussed with Campbell the importance of presenting
evidence of his problematic childhood. Accordingly, both of his sis-
ters described his abusive upbringing to the jury, and Campbell also
testified in detail about his past. Campbell criticizes his counsel for
not sufficiently preparing witnesses to testify and for failing to elicit
greater details, but the evidence he presented to the MAR court was
largely redundant. And although Campbell’s mother did not testify at
sentencing, her testimony before the MAR court added only mini-
mally to what had previously been aired by Campbell and his sisters.
Trial counsel might also have reasonably refrained from calling
Campbell’s mother out of concern with her credibility once Campbell
and his sisters had discussed their dysfunctional childhood.

   Davis and Locklear, furthermore, could not provide the jury with
additional evidence of Campbell’s background in large part due to
Campbell’s own strong insistence that they not do so. Campbell was,
for example, adamant that counsel not call his mother, even after they
advised him of the need to have family members testify. And when
Davis questioned one of his sisters at sentencing about an incident in
which Campbell’s step-father violently assaulted his mother, Camp-
bell screamed at his sister to get off the stand. Campbell’s lawyers
were thus understandably hesitant to present more details of his child-
hood, and risk further outbursts. They acted reasonably when they fol-
lowed their client’s firm instructions in the trying situation in which
they found themselves. See Frye, 235 F.3d at 905; see also Bunch,
949 F.2d at 1363 ("It is becoming all too commonplace to charge
even diligent counsel in the midst of difficult circumstances with the
adverse outcome in a capital case.").

  Second, trial counsel did not act deficiently in presenting evidence
on Campbell’s mental health. They were able to obtain the services
                          CAMPBELL v. POLK                          19
of Dr. Rollins, who testified about Campbell’s mental disorders.
Campbell criticizes his lawyers for not providing Dr. Rollins with
enough information, and argues that with such additional information
Dr. Rollins might have persuaded the jury that Campbell was
impaired at the time of the crime. See N.C. Gen. Stat. § 15A-
2000(f)(6) (mitigating circumstance that defendant’s ability to appre-
ciate criminality of his conduct was impaired). But Rollins did specif-
ically assert at sentencing that Campbell suffered from mental
disorders that impaired his ability to control his behavior. And
although Dr. Rollins had a limited window to examine Campbell
before he testified, he acknowledged at the hearing before the MAR
court that he had sufficient contact with Campbell to give a reasoned
professional judgment on Campbell’s mental health. Dr. Rollins also
indicated both at sentencing and at the evidentiary hearing that his
opinion was based in part on information Campbell’s attorneys pro-
vided him. There is thus insufficient evidence in the record for us to
conclude that counsel improperly prepared or examined Dr. Rollins.

   Campbell contends his counsel’s performance is similar to the con-
duct of counsel in Wiggins and Williams. But the facts of those cases
are far afield from what occurred here. In Williams, for example,
counsel "failed to conduct an investigation that would have uncovered
extensive records graphically describing [the petitioner’s] nightmarish
childhood, not because of any strategic calculation but because they
incorrectly thought that state law barred access to such records." 529
U.S. at 395. And in Wiggins, "counsel introduced no evidence of [the
petitioner’s] life history." 539 U.S. at 515. In this case, Davis and
Locklear knew of the importance of mitigating evidence and pre-
sented a significant amount of it, notwithstanding Campbell’s reluc-
tance to do so. Indeed, counsel’s diligent efforts successfully per-
suaded members of the jury that three mitigating circumstances were
present. The MAR court reasonably found the performance of Camp-
bell’s attorneys to pass muster under Strickland, especially consider-
ing the difficult circumstances in which counsel operated.

                                  2.

  Even if counsel’s performance was objectively unreasonable,
Campbell has failed to establish prejudice, because it is not reason-
ably probable that "the totality of available mitigating evidence"
20                         CAMPBELL v. POLK
would have led the jury to spare Campbell’s life. Wiggins, 539 U.S.
at 534. Most importantly, the jury found that grave aggravating cir-
cumstances attended Price’s murder. Campbell had been convicted of
four prior felonies involving the threat or use of violence. See N.C.
Gen. Stat. § 15A-2000(e)(3). In fact, the jury heard testimony from
six different women who described how Campbell had either raped or
assaulted them in the years prior to his rape and murder of Price.
Campbell also killed Price after he had both kidnapped her at knife
point and raped her two times, see id. § 15A-2000(e)(5), and did so
for the purpose of preventing his arrest, see id. § 15A-2000(e)(4). The
jury had a sound basis to conclude that Campbell’s crime "was espe-
cially heinous, atrocious, or cruel," id. § 15A-2000(e)(9).

   In addition, the evidence Campbell argues should have been pre-
sented at sentencing was largely cumulative. See Moody v. Polk, 408
F.3d 141, 154 (4th Cir. 2005) (petitioner failed to establish prejudice
where, inter alia, mitigation evidence presented at state evidentiary
hearing was mostly cumulative with that submitted at trial); McHone
v. Polk, 392 F.3d 691, 709-10 (4th Cir. 2004) (same); Byram, 339
F.3d at 211 (same). At the MAR proceeding, Campbell’s sisters and
mother testified about, inter alia, his violent childhood, their mother’s
drinking problems, and his marijuana abuse. Although they described
some specific instances not detailed at sentencing — for example, that
Campbell’s mother once threatened to cut his tongue out with a knife
or that when they were young Campbell pulled his sister out of a lake
— these episodes would have added only marginally to the sympa-
thetic portrait his counsel were attempting to portray.

   Similarly, neither Dr. Warren’s opinion nor Robert Pelley’s assess-
ment would have added much to what Dr. Rollins expressed at sen-
tencing. Dr. Warren and Dr. Rollins did not differ to a significant
extent on their diagnoses of Campbell’s mental disorders. The main
distinction was Dr. Warren’s opinion that Campbell had attention def-
icit disorder, but this would not have added in any meaningful way
to Campbell’s mitigation evidence. And although Dr. Warren and Pel-
ley indicated that Campbell was impaired at the time of the crime, Dr.
Rollins did opine at sentencing that Campbell’s mental disorders
impaired his ability to adjust his behavior to appropriate standards. In
conclusion, taking into account both the severe aggravating circum-
stances in this case and the limited additional evidence presented to
                          CAMPBELL v. POLK                         21
the MAR court, we cannot conclude that the MAR court unreasonably
applied Strickland in holding that Campbell did not establish preju-
dice.

                                VII.

  Campbell next argues that the trial court failed to provide him with
adequate psychiatric assistance, in violation of Ake v. Oklahoma, 470
U.S. 68, 83 (1985).

                                 A.

   In February 2003, Campbell filed a motion requesting that the trial
court appoint him a psychiatric expert. The court did not believe
Campbell had made the requisite showing to have a psychiatrist
appointed under Ake, but nonetheless had Dr. Rollins evaluate Camp-
bell to determine his competency to stand trial. Dr. Rollins conducted
a neutral evaluation, in which anything Campbell disclosed was not
confidential, and found Campbell competent. In April, Campbell
renewed his motion for an expert, and the trial court appointed Dr.
Rollins to assist Campbell in any relevant matters pertaining to the
guilt or penalty stages of the trial. Campbell was, however, reluctant
to work with Dr. Rollins because of Dr. Rollins’s prior service as a
neutral examiner. Dr. Rollins suggested that a different expert be
appointed, and Campbell filed another motion for expert assistance in
May. The court denied the motion. It explained that Campbell never
actually established that he needed an expert, and that Campbell did
not have the right to the expert of his choice, see, e.g., Walton, 321
F.3d at 464. Campbell cooperated once he realized that Dr. Rollins
was the only expert appointed to assist his defense.

   Since Campbell’s defense at trial was based on his theory that All-
man committed the murder, Dr. Rollins only testified at sentencing.
As discussed above, he gave an opinion on Campbell’s mental state.
On direct appeal, the Supreme Court of North Carolina held that Dr.
Rollins adequately assisted Campbell, because his testimony was
based on sufficient information and provided significant support for
the three mitigating circumstances found by at least one member of
the jury. See Campbell, 460 S.E.2d at 150-51.
22                          CAMPBELL v. POLK
                                    B.

   "[W]hen a defendant demonstrates to the trial judge that his sanity
at the time of the offense is to be a significant factor at trial, the State
must, at a minimum, assure the defendant access to a competent psy-
chiatrist who will conduct an appropriate examination and assist in
evaluation, preparation, and presentation of the defense." Ake, 470
U.S. at 83. Campbell contends that the state court unreasonably
applied Ake both because Dr. Rollins did not provide adequate expert
assistance and because he was a "neutral" expert who assisted both
parties. We disagree.

   As an initial matter, it is far from clear that Campbell even made
the showing required for the appointment of a psychiatric expert. See
Page v. Lee, 337 F.3d 411, 415-16 (4th Cir. 2003) (defendant must
illustrate: "(1) he will be deprived of a fair trial without the expert
assistance, or (2) there is a reasonable likelihood that it will materially
assist him in the preparation of his case") (internal quotation marks
omitted). At the initial hearing, Campbell appeared to offer "little
more than undeveloped assertions that the requested assistance would
be beneficial." Caldwell v. Mississippi, 472 U.S. 320, 323-24 n.1
(1985); see also Ake, 470 U.S. at 82-83 (defendant must make
"threshold showing" for psychiatric expert). Indeed, the trial court
expressly indicated throughout that Campbell never demonstrated a
need for an expert, and only appointed Dr. Rollins out of an abun-
dance of caution.

   Even assuming Campbell made the necessary showing, his claim
is still without merit. He first alleges that Dr. Rollins did not provide
adequate assistance. But we have repeatedly held that a defendant has
no right to the effective assistance of expert witnesses. See Fisher v.
Angelone, 163 F.3d 835, 853 (4th Cir. 1998); Wilson v. Greene, 155
F.3d 396, 401 (4th Cir. 1998); Pruett v. Thompson, 996 F.2d 1560,
1573 n.12 (4th Cir. 1993). And we have refused to read into Ake "‘a
malpractice standard for a court-appointed psychiatrist’s perfor-
mance.’" Joseph v. Angelone, 184 F.3d 320, 327 (4th Cir. 1999)
(quoting Wilson, 155 F.3d at 401). Such an extension "would immerse
federal judges in an endless battle of the experts to determine whether
a particular psychiatric examination was appropriate." Wilson, 155
F.3d at 401. Ake’s primary concern is thus only with ensuring that a
                            CAMPBELL v. POLK                            23
defendant has access to a psychiatric expert. See Joseph, 184 F.3d at
327. Since Dr. Rollins was a qualified expert to whom Campbell had
ready access, it was reasonable to conclude that the dictates of Ake
were met.

   We also note that Dr. Rollins did in fact provide Campbell with
competent assistance. Dr. Rollins had been board-certified in psychia-
try since 1963. In forming his opinion on Campbell’s mental health,
he interviewed Campbell on four separate occasions, obtained infor-
mation from Campbell’s attorneys, reviewed a psychological evalua-
tion of Campbell from 1989, interviewed Campbell’s sister, examined
reports of interviews with his mother and sisters, and read other inves-
tigative materials. With all this information, he unequivocally
acknowledged that he was able "to form a reasoned professional judg-
ment and opinion concerning [Campbell’s] mental state." While
Campbell criticizes Dr. Rollins for not conducting various psycholog-
ical tests, Dr. Rollins explained that he did not think such testing was
necessary, and that he could have arranged to have Campbell tested
if he thought otherwise. Finally, though Ake is not concerned with
"guaranteeing a particular substantive result," Wilson, 155 F.3d at
401, Dr. Rollins’s opinion clearly bolstered Campbell’s case. His tes-
timony provided "the sole supporting evidence" for the statutory miti-
gating circumstance found by the jury, and supported the two non-
statutory mitigating circumstances as well. Campbell, 460 S.E.2d at
151.

   Campbell finally contends that the trial court violated Ake because
Dr. Rollins was a neutral expert whose reports were available to both
parties.4 We cannot agree. Even if Ake somehow required the court
to appoint a non-neutral expert, Dr. Rollins satisfied this requirement.5
  4
     Campbell also alleges in a single footnote in his brief that there was
error because the prosecution’s trial materials contained some of Dr. Rol-
lins’s research. The MAR court found that Campbell presented an insuf-
ficient factual basis to support this allegation, and we do not find this
characterization of the evidence to be unreasonable. See 28 U.S.C.
§ 2254(d)(2).
   5
     Our concurring brother disagrees with the majority’s analysis on this
point "to the extent that it suggests Ake might not require a court to
appoint a non-neutral expert." Concurring Op. at 28. As this very quota-
tion recognizes, the majority has found it unnecessary to pass on this
question. Indeed, we have noted that the trial court here expressly
appointed Dr. Rollins to assist the defense.
24                        CAMPBELL v. POLK
The trial court appointed him "to assist the defendant in the evalua-
tion, preparation and presentation of the defense in this case." That
Dr. Rollins originally provided the court with a neutral opinion that
Campbell was competent to stand trial did not disqualify him from
later serving as the defense’s expert. Compare Wilson, 155 F.3d at
400 (noting that defendant’s court-appointed expert had reported that
defendant was competent to stand trial). Campbell’s Ake claim thus
fails.

                                 VIII.

   Campbell lastly contends that his capital sentence should be over-
turned because the trial court did not instruct the jury, pursuant to
Simmons v. South Carolina, 512 U.S. 154 (1994), that Campbell was
ineligible for parole.

                                  A.

   During sentencing deliberations, the jury asked the court the fol-
lowing: "Life sentence, what is minimum time? What is least time
served? Could [Campbell] be released early because of our over-
crowded prisons? And what about good behavior?" The trial court
responded without objection from Campbell: "This is just not of your
concern. You’re to take the instructions that I gave you in this case,
and you’re not to concern yourself with anything else. That’s not —
that’s just not for your concern." Campbell did not request an instruc-
tion that he was ineligible for parole, but believes the trial court
should have given one in response to the jury’s question.

  On direct appeal, the Supreme Court of North Carolina rejected
Campbell’s contention that it was error under Simmons not to provide
a parole ineligibility instruction. It held that such an instruction was
not required, because Campbell would have been legally eligible for
parole after twenty years on his first-degree murder conviction. See
Campbell, 460 S.E.2d at 159-60.

                                  B.

  Simmons held that "[w]here the State puts the defendant’s future
dangerousness in issue, and the only available alternative sentence to
                          CAMPBELL v. POLK                           25
death is life imprisonment without possibility of parole, due process
entitles the defendant to inform the capital sentencing jury — by
either argument or instruction — that he is parole ineligible." 512
U.S. at 178 (O’Connor, J., concurring) (emphasis added); see also
Wilson, 155 F.3d at 408 (noting that Justice O’Connor’s concurring
opinion expressed the "essential holding" of Simmons). The state
court’s decision here was not contrary to or an unreasonable applica-
tion of Simmons. We have repeatedly declined to extend Simmons to
cases where the defendant would be parole eligible if sentenced to
life. See, e.g., McWee v. Weldon, 283 F.3d 179, 184 (4th Cir. 2002);
Bacon v. Lee, 225 F.3d 470, 486 (4th Cir. 2000); Wilson, 155 F.3d
at 408. On each of Campbell’s life sentences, whether for murder or
for rape, he would have been eligible for parole after twenty years.
See also Campbell, 460 S.E.2d at 159 (explaining that "[u]nder the
statutes in effect when the murder was committed," Campbell "could
not have been sentenced to life without parole"). If, for example, the
jury had recommended Campbell for life imprisonment for murder, he
would have been eligible for parole on that conviction under North
Carolina law. See N.C. Gen. Stat. § 15A-1371(a1) (1988 & Supp.
1991). As such, he was not entitled to a Simmons instruction.

   Campbell nonetheless contends that even if he was not parole ineli-
gible as a matter of law, he was parole ineligible as a functional mat-
ter. Specifically, Campbell argues that had he received a life sentence
for murder, he would not have been parole eligible for eighty years,
taking into account the substantial consecutive sentences he would
have likely received for his five other convictions. This would have
been well past Campbell’s reasonable life expectancy, because he was
thirty-two years old at the time of trial. Campbell thus suggests that
Simmons requires courts to engage in a practical, not a legal, approach
for determining a defendant’s parole ineligibility. Under such a practi-
cal approach, Campbell argues there is simply no way that he would
even be alive at the time he became eligible for parole.

   The problem for Campbell is that "Simmons has been narrowly
construed, both by the Supreme Court and this Court." United States
v. Stitt, 250 F.3d 878, 889 (4th Cir. 2001). Indeed, the Supreme Court
has already rejected the invitation to employ a "functional approach"
for determining parole ineligibility. Ramdass v. Angelone, 530 U.S.
156, 169 (2000) (plurality opinion). In Ramdass, a plurality of the
26                          CAMPBELL v. POLK
Court explained that "Simmons applies only to instances where, as a
legal matter, there is no possibility of parole if the jury decides the
appropriate sentence is life in prison." Id. (emphasis added). Justice
O’Connor’s separate concurrence likewise denied the petitioner’s
claim by concluding that he was "eligible for parole under state law
at the time of his sentencing."6 Id. at 181 (emphasis added). We too
have "decline[d] to adopt a ‘functional approach’" for assessing
parole ineligibility. Stitt, 250 F.3d at 892. And we have expressly fol-
lowed the language in the Ramdass plurality opinion that a Simmons
instruction is only required when the defendant would not be eligible
for parole as a matter of law. See Bacon, 225 F.3d at 486.7

   This is for good reason. Campbell’s proposed extension of Sim-
mons — requiring courts to determine whether a defendant would be
effectively ineligible for parole — is "neither ‘necessary [n]or work-
able.’" Stitt, 250 F.3d at 892 n.14 (quoting Ramdass, 530 U.S. at 169).
Campbell’s approach has no logical endpoint, and would eviscerate
Simmons’s clear rule. It would cast trial courts into a sea of uncer-
  6
      Justice O’Connor did suggest that "[w]here all that stands between a
defendant and parole ineligibility under state law is a purely ministerial
act, Simmons entitles the defendant to inform the jury of that ineligibility
. . . even if he is not technically ‘parole ineligible’ at the moment of sen-
tencing." Ramdass, 530 U.S. at 180. In this case, no legal technicality
stands between Campbell and parole ineligibility under North Carolina
law, so the "purely ministerial act" language has no application. Justice
O’Connor in fact specifically noted that "Simmons does not require
courts to estimate the likelihood of future contingencies concerning the
defendant’s parole ineligibility." Id. at 181. Asking courts to predict
whether a defendant will live long enough to seek parole would run
counter to this cautionary limitation.
    7
      Our decision in Richmond v. Polk, 375 F.3d 309 (4th Cir. 2004), is
not to the contrary. In Richmond, the state argued that a Simmons instruc-
tion was not necessary, because the petitioner was parole eligible under
state law. Id. at 333. The petitioner had, however, been previously con-
victed on federal murder charges, and was ineligible for parole as a mat-
ter of federal law. Id. at 316. We rejected the state’s argument, noting
that defendants "have the opportunity to inform the jury of their parole
ineligibility irrespective of how it came about." Id. at 333. Unlike the
petitioner in Richmond, Campbell is not ineligible for parole "as a legal
matter." Bacon, 225 F.3d at 486.
                            CAMPBELL v. POLK                            27
tainty as to whether a Simmons instruction is required in a particular
case. And it would force courts to ponder countless considerations —
whether, for example, the defendant’s other convictions would likely
result in parole at the earliest moment of eligibility, whether the
defendant regularly smoked cigarettes, or whether his family had a
history of heart disease. See Ramdass, 530 U.S. at 169 ("If the inquiry
is to include whether a defendant will, at some point, be released from
prison, even the age or health of a prisoner facing a long period of
incarceration would seem relevant. The possibilities are many, the
certainties few."). And extending Simmons to situations where a
defendant is not parole ineligible as a matter of law holds forth only
the prospect of additional uncertainty and complexity in capital sen-
tencing proceedings. Delving into parole possibilities and reasonable
life expectancies should remain the province of parole boards and
actuaries, not judges.

   Finally, even if we agreed with Campbell’s functional approach to
calculating parole ineligibility, his claim would still run aground. For
one, this approach is surely not clearly established by Simmons, see
28 U.S.C. § 2254(d)(1); see also Ramdass, 530 U.S. at 169, and
would be a new rule inapplicable on collateral review, see Teague v.
Lane, 489 U.S. 288, 310 (1989). For another, relief is foreclosed by
Campbell’s failure to request a parole ineligibility instruction at trial,
because Simmons is not contravened when "the fact that a jury was
not informed of the defendant’s parole ineligibility . . . was due to the
defendant’s own inaction." Townes v. Murray, 68 F.3d 840, 850 (4th
Cir. 1995). This is the case even "when the jury requests such infor-
mation" from the trial court, as occurred here. Id. Campbell makes
much of the fact that the prosecution argued about his future danger-
ousness. But this alone does not require a court to give a Simmons
instruction, as these types of arguments are often the premise on
which a capital sentence is sought. See, e.g., Ramdass, 530 U.S. at
161. The state court thus did not unreasonably apply Simmons in
refusing to require trial courts to give a parole ineligibility instruction
when a defendant would be eligible for parole as a matter of law. To
breach this line would run afoul of Supreme Court and circuit prece-
dent, and would violate the constraints that Congress in AEDPA
placed upon federal habeas review.
28                        CAMPBELL v. POLK
                                  IX.

  For the foregoing reasons, the judgment of the district court dis-
missing Campbell’s federal habeas petition is

                                                          AFFIRMED.

MICHAEL, Circuit Judge, concurring in part and concurring in the
judgment:

   I concur in the judgment. I also concur in the majority’s analysis
of James Campbell’s claims, with the exception of part VII, which
concerns the applicability of Ake v. Oklahoma, 470 U.S. 68 (1985),
and part VIII, which concerns the applicability of Simmons v. South
Carolina, 512 U.S. 154 (1994). I write separately because I respect-
fully disagree with the majority on two matters that do not bear on the
judgment. First, Ake is not satisfied by the appointment of a neutral
psychiatrist. Second, a Simmons instruction could be required in the
instance when a capital defendant is technically eligible for parole but
state law mandates his imprisonment beyond the time he could possi-
bly be alive.

                                   I.

   Campbell argues that the state court unreasonably applied Ake, 470
U.S. 68, because Dr. Bob Rollins, the psychiatrist, (1) did not provide
adequate expert assistance and (2) was a neutral expert who assisted
both parties. I agree with the majority’s conclusion on the first point:
Campbell cannot show that Dr. Rollins provided inadequate assis-
tance. I disagree with the majority’s analysis on the second point to
the extent that it suggests Ake might not require a court to appoint a
non-neutral expert. See ante at 23 ("Even if Ake somehow required
the court to appoint a non-neutral expert . . . .").

   When a defendant demonstrates that his sanity is likely to be a sig-
nificant factor at trial, the state must ensure the defendant access to
a "competent psychiatrist who will conduct an appropriate examina-
tion and assist in evaluation, preparation, and presentation of the
defense." Ake, 470 U.S. at 83. Like appointed counsel, an expert
                          CAMPBELL v. POLK                           29
appointed under Ake is to aid the defendant and function as a "basic
tool[ ]" in his defense. Id. at 77. It is thus anticipated that an Ake
expert will help the defense determine whether insanity is a viable
defense and prepare the cross-examination of the state’s psychiatric
witnesses. Id. at 82. This assistance is required because it is "funda-
mentally unfair" for a state to proceed against an indigent defendant
without ensuring access to "the raw materials integral to the building
of an effective defense." Id. at 77. As numerous other courts have
determined, access to these "raw materials" requires more than per-
mission to subpoena a neutral expert and question him on the stand.
See Powell v. Collins, 332 F.3d 376, 391 (6th Cir. 2003) (listing
cases). The court-appointed psychiatrist must work on behalf of the
defense.

   Even though I believe that Ake requires more than the appointment
of a neutral expert, I agree that Ake was satisfied in Campbell’s case.
The trial court appointed Dr. Rollins "to assist the defendant in the
evaluation, preparation and presentation of the defense in this case."
J.A. 54. As noted by the district court, "[o]nce [Dr. Rollins] was
appointed by the court to act as the defense[’s psychiatric] expert,
Rollins clearly understood his duty to examine Campbell on behalf of
the defense and no other party." J.A. 4810 (emphasis added). Camp-
bell’s Ake claim therefore fails.

                                  II.

   As our court has previously confirmed, the parameters of Simmons,
512 U.S. 154, are governed by Justice O’Connor’s "decisive" concur-
ring opinion in Ramdass v. Angelone, 530 U.S. 156 (2000). See
United States v. Stitt, 250 F.3d 878, 890 n.11 (4th Cir. 2001) (quoting
Marks v. United States, 430 U.S. 188, 193 (1977) ("When a frag-
mented Court decides a case and no single rationale explaining the
result enjoys the assent of five Justices, the holding of the Court may
be viewed as that position taken by those Members who concurred in
the judgments on the narrowest grounds . . . .") (internal quotation
marks omitted)). In Ramdass Justice O’Connor held that the petitioner
was not entitled to a Simmons instruction because he was not
"[in]eligible for parole under state law at the time of his sentencing."
Id. at 181 (O’Connor, J., concurring). Recognizing that it can be diffi-
30                         CAMPBELL v. POLK
cult to determine what constitutes parole ineligibility, Justice
O’Connor articulated a practical standard:

     Where all that stands between a defendant and parole ineli-
     gibility under state law is a purely ministerial act [specifi-
     cally, an act that is inevitable and foreordained under state
     law], Simmons entitles the defendant to inform the jury of
     that ineligibility . . . even if he is not technically "parole
     ineligible" at the moment of sentencing.

Id. at 180. Justice O’Connor went on to explain that Simmons "does
not require courts to estimate the likelihood of future contingencies
concerning the defendant’s parole ineligibility." Id. at 181.

   At first glance the Ramdass plurality’s holding looks similar to Jus-
tice O’Connor’s: it held that Simmons "applies only to instances
where, as a legal matter, there is no possibility of parole if the jury
decides the appropriate sentence is life in prison." Id. at 169 (plurality
opinion). The remainder of the plurality’s analysis, however, calls for
a narrower application of Simmons than does the rule and analysis set
forth in Justice O’Connor’s concurrence. For instance, as the majority
notes, the Ramdass plurality rejected the suggestion that a "functional
approach" to Simmons was appropriate. Id. Likewise, the Ramdass
plurality suggested that Simmons cannot apply in a case where the
court must inquire "whether a defendant will, at some point, be
released from prison." Id. Justice O’Connor’s concurrence, however,
does not go as far. Unlike the plurality opinion, it specifically leaves
open the possibility that a defendant could be entitled to a Simmons
instruction even if he is "not technically ‘parole ineligible’ at the
moment of sentencing." Id. at 180 (O’Connor, J., concurring).

   Although Justice O’Connor’s concurrence is controlling, the major-
ity rests its analysis largely on the holding and reasoning of the Ram-
dass plurality. See ante at 25-26. Because Justice O’Connor’s position
represents the holding in Ramdass, see Marks, 430 U.S. at 193, her
concurring opinion points us to the relevant question in this case:
whether Campbell was ineligible for parole under state law at the time
of his sentencing. See id. at 181 (O’Connor, J., concurring).
                           CAMPBELL v. POLK                           31
   Campbell argues that he was entitled to a Simmons instruction
because, for all practical purposes, the only alternative to a death sen-
tence was life without parole. According to Campbell,

    If [he] had received a life sentence for the murder along
    with the two mandatory life sentences for the rapes, he
    would not have become eligible for parole until after he
    served an absolute minimum of sixty years [twenty years for
    each crime.] At that point, he would have been ninety-two
    years old. Only then could he begin serving the eighty years
    for the robbery, kidnapping, and burning offenses.

Appellant’s Br. at 18. The problem with Campbell’s argument is that
he has not cited any provision in North Carolina law that conclusively
establishes his parole ineligibility. For instance, although we are told
that North Carolina judges follow the practice of ordering consecutive
sentences in cases like Campbell’s, id. at 19, concurrent sentences
were apparently authorized under state law at the time of Campbell’s
sentencing. Therefore, it was not foreordained or inevitable (incapable
of being prevented) that Campbell would die before becoming eligi-
ble for parole, if he was not sentenced to death. For this reason, I
agree that he was not entitled to a Simmons instruction.

   This is not to say, however, that a Simmons instruction is required
only in instances where the only available alternative sentence to
death is a formal sentence of life imprisonment that carries no possi-
bility of parole as a matter of law. In other words, there might be
instances when a defendant’s age and length of sentence will deter-
mine that he is entitled to a Simmons instruction. As I have said previ-
ously, Simmons might compel a sentencing court to allow a capital
defendant to inform the jury of the true effect of an alternate life sen-
tence. See Wilson v. Greene, 155 F.3d 396, 417 (4th Cir. 1998)
(Michael, J., concurring). Suppose that Campbell had been convicted
of murder and four (instead of two) other crimes carrying mandatory
life sentences. If consecutive sentences for the five crimes were man-
datory, Campbell (who was thirty-two at sentencing) could not have
been paroled until he reached 132 years of age. Under these circum-
stances, it would be fair to conclude that he is "[in]eligible for parole
under state law at the time of his sentencing." Ramdass, 530 U.S. at
181 (O’Connor, J., concurring). Such a conclusion requires no estima-
32                         CAMPBELL v. POLK
tion of "the likelihood of future contingencies" because humans sim-
ply do not live that long. As Justice O’Connor said in Ramdass,
"Where all that stands between a defendant and parole ineligibility
under state law is a purely ministerial act [that is, one that is inevita-
ble and foreordained under state law]," he is entitled to a Simmons
instruction, "even if he is not technically ‘parole ineligible’ at the
moment of sentencing." 530 U.S. at 180. That a defendant will die
before he reaches 132 years of age is, by today’s standards, "inevita-
ble and foreordained."

   Justice O’Connor’s use of the term "ministerial act" in her Ram-
dass concurrence is broad enough to cover my hypothetical. Her use
of the words "inevitable" and "foreordained" to clarify the meaning
of "purely ministerial act" shows that her rule contemplates a range
of inevitable occurrences, beyond those commonly thought of as min-
isterial. Justice O’Connor apparently used the word "ministerial"
because it was used by the petitioner to characterize the specific con-
tingency at issue in Ramdass, the entry of a judgment against him as
a result of a jury verdict finding him guilty of a crime. Id. at 174 (plu-
rality opinion) (citing petitioner’s brief). "Ministerial" is defined
broadly as "[o]f or relating to an act that involves obedience to
instructions or laws instead of discretion, judgment, or skill." Black’s
Law Dictionary 1017 (8th ed. 2004). Under this definition a judge’s
imposition of mandatory consecutive sentences and a custodian’s
automatic, seriatim execution of those sentences are ministerial acts,
especially insofar as they involve no exercise of discretion and are
foreordained under state law.

   I agree that determining whether a defendant would be effectively
parole ineligible could sometimes require extra effort. The majority’s
contention that this prospect would "cast trial courts into a sea of
uncertainty," ante at 26-27, exaggerates the problem, however. A case
such as the hypothetical I describe above casts no court or party into
a sea of uncertainty because there is no genuine question whether a
defendant could live to 132. Furthermore, it is critical to keep in mind
that the Supreme Court articulated the Simmons rule not because it is
a rule that is easily administered, but because due process requires it.
See Simmons, 512 U.S. at 175 (O’Connor, J., concurring) (explaining
that due process requires that a defendant not be sentenced to death
based on information that he had no opportunity to explain or deny).
                           CAMPBELL v. POLK                            33
It is not unreasonable to expect a court to confront and resolve a diffi-
cult factual issue when doing so is necessary to protect a constitu-
tional right. Furthermore, Justice O’Connor has given courts a
workable standard to apply in determining when a defendant is parole
ineligible under state law: when all that stands between a defendant
and parole ineligibility is a ministerial act that is inevitable and fore-
ordained under state law, the defendant is entitled to a Simmons
instruction even if he is not technically parole ineligible at the
moment of sentencing. This is the standard that controls today.